ALLOWABILITY NOTICE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Flory on Aug. 30, 2022.

The application has been amended as follows: 
1.	(Currently Amended) A vehicular vision system, the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera module comprising (i) an imaging array having at least one million photosensor pixels arranged in multiple rows and columns and (ii) spectral filtering at the imaging array; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, the imaging array of the camera module views through the windshield and forward of the equipped vehicle, and wherein the imaging array of the camera module captures image data;  
an electronic control unit (ECU) disposed in the equipped vehicle, the ECU comprising an image processor; 
wherein image data captured by the imaging array of the camera module is provided to the ECU; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU for at least two driving assist systems of the equipped vehicle; 
wherein the at least two driving assist systems comprises at least two driving assist systems selected from the group consisting of (i) a headlamp control system, (ii) a pedestrian detection system, (iii) a collision avoidance system, (iv) a lane marker detection system and (v) an automatic emergency braking system; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, image data captured by the imaging array of the camera module is saved in volatile memory as a continuous loop recording of captured image data; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, and responsive to occurrence of 
wherein, responsive to the occurrence of the emergency event, the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event and (ii) image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event; and

wherein the second period of time after the occurrence of the emergency event 

12. (Canceled).


29.	(Currently Amended) A vehicular vision system, the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera module comprising (i) an imaging array having at least one million photosensor pixels arranged in multiple rows and columns and (ii) spectral filtering at the imaging array; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, the imaging array of the camera module views through the windshield and forward of the equipped vehicle, and wherein the imaging array of the camera module captures image data;  
an electronic control unit (ECU) disposed in the equipped vehicle, the ECU comprising an image processor; 
wherein image data captured by the imaging array of the camera module is provided to the ECU; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU for an automatic emergency braking system of the equipped vehicle; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, image data captured by the imaging array of the camera module is saved in volatile memory as a continuous loop recording of captured image data; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, and responsive to 
wherein, responsive to the automatic emergency braking, the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the automatic emergency braking of the equipped vehicle and (ii) image data captured by the imaging array of the camera module for the second period of time after the automatic emergency braking of the equipped vehicle; and

wherein the second period of time after the automatic emergency braking 






40. (Canceled).

55.	(Currently Amended) A vehicular vision system, the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera module comprising (i) an imaging array having at least one million photosensor pixels arranged in multiple rows and columns, (ii) spectral filtering at the imaging array and (iii) an image processor; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, the imaging array of the camera module views through the windshield and forward of the equipped vehicle, and wherein the imaging array of the camera module captures image data;  
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, image data captured by the imaging array of the camera module is processed by the image processor for at least two driving assist systems of the equipped vehicle; 
wherein the at least two driving assist systems comprises at least two driving assist systems selected from the group consisting of (i) a headlamp control system, (ii) a pedestrian detection system, (iii) a collision avoidance system, (iv) a lane marker detection system and (v) an automatic emergency braking system; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, image data captured by the imaging array of the camera module is saved in volatile memory of the camera module as a continuous loop recording of captured image data; 
wherein image data captured by the imaging array of the camera module that is saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data; 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle, and responsive to occurrence of
wherein, responsive to the occurrence of the emergency event, the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event and (ii) image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event; and

wherein the second period of time after the occurrence of the emergency event

65. (Canceled).

Allowable Subject Matter
Claims 1-11, 13-39, 41, 43-64, and 66-76 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, does not disclose the second period of time after the occurrence of the emergency event lasts until a user-initiated event occurs, along with the other claim limitations. While vehicle recorders, user-initiated starting and stopping of recorders, and recording for predetermined periods of time were known in the art at the time of the claimed invention, Applicant's very specific and narrow claimed structure is considered patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487